--------------------------------------------------------------------------------

Exhibit 10.23
 
AXT, INC.
FISCAL 2014 EXECUTIVE INCENTIVE BONUS PLAN


The following are the terms of the 2014 Executive Bonus Plan approved by the
Compensation Committee of the Board of Directors of AXT, Inc. (the “Company”) on
December 13, 2013 (the “Plan”).



A. Purpose



1.            The terms of the Plan have been established to attract, motivate,
retain and reward the Company’s executive officers and other officers of the
Company for driving the Company to achieve specific corporate objectives.


2.            The Plan provides for the payment of quarterly cash bonuses based
upon Company financial targets and individual performance target objectives.



B. Eligibility



1.            Those eligible to participate in the Plan are the officers of the
Company subject to Section 16 of the Securities Exchange Act of 1934, as amended
and any other officers of the Company designated by the Compensation Committee
(each, an “Officer” and collectively, the “Officers”).
 

C. Determination of Bonus Amounts



1.            The Compensation Committee has determined that each individual
Officer will have an “Individual Bonus Percentage” and an “Individual Target
Bonus” as defined below, which will vary depending on such Officer’s position
and responsibilities in the Company.


2.            Bonuses payable will be determined based upon achievement of
corporate financial targets (the “Corporate Targets”) and individual targets
established for each Officer (the “Individual Targets”).  Achievement of the
Corporate Targets will represent 73% of the total bonus, and achievement of the
Individual Targets will represent 27% of the total bonus. The Corporate Targets
shall be comprised of five financial targets: (1) total revenue (“Total Revenue
Target”), (2) gross profit (“Gross Profit Target”), (3) operating expense
(“Operating Expense Target”), (4) net income (“Net Income Target”) and (5) cash
flow (“Cash Flow Target”).  The actual quarterly Corporate Targets are set forth
in the operating plan for the year ending December 31, 2014, and approved by the
Board of Directors (the “2014 Operating Plan”).


3.            The Corporate Targets are weighted 9% for each of the Total
Revenue Target, Gross Profit Target and Operating Expense Target, 36% for the
Net Income Target, and 10% for the Cash Flow Target for a total of 73% of the
total bonus. The Individual Bonus Earned (as defined below) for each quarter
will depend on the “Corporate Target Achievement Multiplier” which shall equal
the sum of: (a) actual total revenue for such quarter divided by the Total
Revenue Target for the quarter multiplied by 0.09; (b) actual gross profit for
such quarter divided by the Gross Profit Target for the quarter multiplied by
0.09; (c) actual operating expense for such quarter divided by Operating Expense
Target multiplied by 0.09; (d) 0.1, if the Cash Flow Target is met, and 0, if
the Cash Flow Target is not met and (e) actual net income for such quarter
divided by the Net Income Target multiplied by 0.36 (subject to Section 6
below).

--------------------------------------------------------------------------------

4.             The determination of the quarterly bonus based on the achievement
of the Total Revenue Target, Gross Profit Target and Operating Expense Target
shall be subject to the following:



· The percentage of the bonus resulting from the achievement of the Total
Revenue, Gross Profit Target and Operating Expense Target ranges from 80% to
120%.




· No portion of the quarterly bonus with respect to such Corporate Target will
be paid if the achievement of such Corporate Target is less than 90% of the 2014
Operating Plan amount for such Corporate Target.




· At 90% achievement of the 2014 Operating Plan for such Corporate Target, 80%
of the Quarterly Individual Target Bonus with respect to such Corporate Target
shall be payable.




· At 120% achievement of the 2014 Operating Plan for such Corporate Target, 100%
of the Quarterly Individual Target Bonus with respect to such Corporate Target
shall be payable.




· At 150% achievement or greater of the 2014 Operating Plan for such Corporate
Target, 120% of the Quarterly Individual Target Bonus with respect to such
Corporate Target shall be payable.   This will be the maximum amount payable for
each such Corporate Target.




· Accordingly, for each 1.5% increase in the performance for each Corporate
Target against the 2014 Operating Plan over the minimum 90% threshold, the bonus
will increase by 1% until a maximum bonus equal to 120% of the Quarterly
Individual Target Bonus relating to such Corporate Target is earned.




· The parameters described above are summarized in the following table:

 
Total Revenue, Gross Profit, Operating Expense
If achieve
  <90%     90%     100%     120%     150%
Bonus
   0%     80%     86.67%     100%     120%

 
4.            The determination of the quarterly bonus based on the achievement
of the Net Income Target shall be subject to the following:



· The quarterly bonus based on the achievement of the Net Income Target shall be
0% of the Quarterly Individual Target Bonus (with respect to Net Income) when
actual Net Income is less than 70% of the budgeted Net Income for such quarter
under the 2014 Operating Plan.




--------------------------------------------------------------------------------

· The quarterly bonus based on the achievement of the Net Income Target shall be
100% of the Quarterly Individual Target Bonus (with respect to Net Income) when
actual Net Income is 100% of the budgeted Net Income for such quarter under the
2014 Operating Plan.




· For each percentage improvement in the actual Net Income for the quarter over
the minimum 70% threshold, the percentage of the Quarterly Individual Target
Bonus payable will increase by 1% up to a maximum total bonus payable of 120% of
the Quarterly Individual Target Bonus (relating to Net Income) when actual Net
Income is 120% or greater than the budgeted Net Income for such quarter set
forth in the 2014 Operating Plan.




· The parameters described above are summarized in the following table:



Net Income
If achieve
  <70%     70%     100%     120%
Bonus
  0%     70%     100%     120%

 
5.            The determination of the quarterly bonus shall also be subject to
the following:



· In the event that actual Net Income is negative for any particular quarter, no
bonus shall be payable for such quarter.




· In no event shall the achievement of any individual Corporate Target represent
more than 120% of such Corporate Target for such quarter.  This means that the
achievement of each of the Total Revenue Target, Gross Profit Target and
Operating Expense Target shall not result in the payment of a bonus relating to
such Corporate Target exceeding 12% of the Quarterly Individual Bonus Target in
any quarter.   The Individual Targets shall not represent more than 30% of the
Individual Bonus Earned by any Officer in any quarter.  Therefore, the maximum
total quarterly bonus earned by any Officer in any quarter is 114% of the
Quarterly Individual Target Bonus (the sum of 12% 12% 12% 48% and 30 %).



6.            Achievement of the Individual Targets, representing 27% of the
Plan, shall be determined each quarter by the Chief Executive Officer for all
Officers other than the Chief Executive Officer, pursuant to objectives
established by the Chief Executive Officer for each such Officer. Achievement of
the Individual Targets by the Chief Executive Officer shall be determined each
quarter by the Compensation Committee, based upon objectives established by the
Compensation Committee each quarter for the Chief Executive Officer.


D. Individual Target Percentages



1.            “Individual Bonus Percentage” means the percentage of a respective
Officer’s base salary that is targeted as a bonus payment under the Plan
assuming exactly one hundred percent achievement by the Company of each of the
Corporate Targets and Individual Targets (as defined below). The Individual
Bonus Percentage for each Officer is set as a percentage of base salary and
varies based upon the Officer’s position and responsibilities. The Individual
Bonus Percentage for each Officer under the Plan is as follows:



--------------------------------------------------------------------------------

Name
 
Target Bonus
 
Morris S. Young
  75  
Davis Zhang
  50  
Robert Ochrym
  45  



2.            “Individual Target Bonus” for each fiscal year means the amount
equal to a respective Officer’s base salary multiplied by such Officer’s
Individual Bonus Percentage. The “Quarterly Individual Target Bonus” shall be
the Individual Target Bonus divided by four. The “Individual Bonus Earned” means
the amount equal to Individual Target Bonus multiplied by the Corporate Target
Achievement Multiplier.


3.          In the 2014 Plan, the Individual Targets would represent 27% of the
total bonus.



E. Plan Changes



1.            The Board or the Compensation Committee may modify the financial
performance goals at any time based on changes in business conditions during the
year and may grant bonuses to Officers even if the financial performance goals
are not met. In its discretion, the Compensation Committee may, either at the
time it grants an award under the Plan or at any time thereafter, provide for
the adjustment of the award formula applicable to an award granted to any
participant under the Plan to reflect such participant’s individual performance
in his or her position with the Company or such other factors as the
Compensation Committee may determine. Notwithstanding the attainment of any
performance goal under the Plan, the Compensation Committee shall have the
discretion, on the basis of such criteria as it may establish, to reduce the
amount of or to eliminate any final award that would otherwise be paid, and
retains the absolute discretion to amend, modify or terminate the Plan at any
time.


2.            Nothing in this Plan will interfere with or limit in any way the
right of the Company or the right of any individual to terminate the employment
relationship at any time, with or without cause.



--------------------------------------------------------------------------------